UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2211



DONALD SULLIVAN,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; UNITED STATES ARMY
CORPS OF ENGINEERS; TERRY R. YOUNGBLUTH,
Colonel,   Individually;   JAMES  W.   DELONY,
Colonel, Individually; CHARLES R. ALEXANDER,
Colonel, Individually; J. RICHARD KAPKA,
Brigadier General, Individually; PETER MADSEN,
Brigadier General; JOE N. BALLARD, Lieutenant
General, Individually; ROBERT B. FLOWERS,
Lieutenant General; ERIC K. SHINESKI, General,
Individually, Army Chief of Staff; LOUIS
CALDERA,   Individually;   THOMAS   E.  WHITE,
Honorable, Secretary of the Army; MICKEY SUGG,
Individually; JEFF RICHTER, Individually; JIM
STERLING,    Individually;    WAYNE    WRIGHT,
Individually,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-03-22-7-F)


Submitted: February 19, 2004              Decided: February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald Sullivan, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Donald    Sullivan   appeals   the   district   court’s   order

dismissing his complaint seeking declaratory judgment that the

United States Army Corps of Engineers does not have jurisdiction

over his property pursuant to the Clean Water Act and seeking

damages. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Sullivan v. United States, No. CA-03-22-7-F (E.D.N.C.

Aug. 6, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                               AFFIRMED




                                 - 3 -